Name: Commission Regulation (EC) No 1628/2000 of 24 July 2000 correcting, for the third time, Regulation (EC) No 1802/95 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correcting factor for agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  prices
 Date Published: nan

 Avis juridique important|32000R1628Commission Regulation (EC) No 1628/2000 of 24 July 2000 correcting, for the third time, Regulation (EC) No 1802/95 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correcting factor for agricultural conversion rates Official Journal L 187 , 26/07/2000 P. 0011 - 0011Commission Regulation (EC) No 1628/2000of 24 July 2000correcting, for the third time, Regulation (EC) No 1802/95 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correcting factor for agricultural conversion ratesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Whereas:(1) An error has been found in the Annex to Commission Regulation (EC) No 1802/95(3), as last amended by Regulation (EC) No 904/96(4). That error should be corrected.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In the Annex to Regulation (EC) No 1802/95, the amounts relating to Commission Regulation (EEC) No 2219/92(5) are replaced by the following:>TABLE>Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 174, 26.7.1995, p. 27.(4) OJ L 122, 22.5.1996, p. 4.(5) OJ L 218, 1.8.1992, p. 75.